

116 S3132 RS: To extend the Undertaking Spam, Spyware, And Fraud Enforcement With Enforcers beyond Borders Act of 2006, and for other purposes.
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 517116th CONGRESS2d SessionS. 3132[Report No. 116–256]IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Moran (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationAugust 12, 2020Reported by Mr. Wicker, without amendmentA BILLTo extend the Undertaking Spam, Spyware, And Fraud Enforcement With Enforcers beyond Borders Act of
 2006, and for other purposes.1.Extension of the U.S. SAFE WEB Act of 2006Section 13 of the U.S. SAFE WEB Act of 2006 (Public Law 109–455; 15 U.S.C. 44 note) is amended by striking September 30, 2020 and inserting September 30, 2027.2.ReportNot later than 3 years after the date of the enactment of this Act, the Federal Trade Commission shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing its use of and experience with the authority granted by the U.S. SAFE WEB Act of 2006 (Public Law 109–455) and the amendments made by such Act. The report shall include—(1)the number of cross-border complaints received and acted upon by the Commission;(2)identification of the foreign agencies with which the Commission has cooperated and the results of such cooperation, including any foreign agency enforcement action or lack thereof;(3)a description of Commission litigation brought in foreign courts and the results of such litigation; and(4)any recommendations for legislation that may advance the mission of the Commission in carrying out the U.S. SAFE WEB Act of 2006 and the amendments made by such Act.August 12, 2020Reported without amendment